          Case 1:19-cr-10325-FDS Document 8 Filed 09/04/19 Page 1 of 7


                                                                         SEALED
                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA
                                                     Criminal No   . IQ0^/03:^
                                                     Violations:
                V.


                                                     Count One: Conspiracy to Distribute and to
 (1) MARIA YOVANNY SOTO-DIAZ-
                                                     Possess with Intent to Distribute 40 Grams or
 DEPEREZ, a/k/a "Betty,"
                                                     More of Fentanyl
 (2) VALENTIN PUJOLS, and
                                                     (21 U.S.C. § 846)
 (3) KATHERINE OLIVARES-SOTO, a/k/a
 "Jessy,"
                                                     Counts Two and Three: Distribution of and
                                                     Possession with Intent to Distribute 40 Grams
                     Defendants
                                                     or More of Fentanyl; Aiding and Abetting
                                                     (21 U.S.C. §§ 841(a)(1) and (b)(l)(B)(vi);
                                                     18 U.S.C. §2)

                                                     Count Four: Distribution of and Possession
                                                     with Intent to Distribute 40 Grams or More of
                                                     Fentanyl
                                                     (21 U.S.C. §§ 841(a)(1) and (b)(l)(B)(vi))

                                                     Forfeiture Allegation:
                                                     (21 U.S.C. § 853)

                                         INDICTMENT


                                         COUNT ONE
                Conspiracy to Distribute and to Possess with Intent to Distribute
                                40 Grams or More of Fentanyl
                                       (21 U.S.C. § 846)

  The Grand Jury charges:

       From in or ahout December 2018, through on or about February 14, 2019, in Peabody

and Arlington, in the District of Massachusetts, and elsewhere, the defendants,

                       (1) MARIA YOVANNY SOTO-DIAZ-DEPEREZ, a/k/a "Betty,"
                       (2) VALENTIN PUJOLS, and
                       (3) KATHERD4E OLIVARES-SOTO, a/k/a "Jessy,"
          Case 1:19-cr-10325-FDS Document 8 Filed 09/04/19 Page 2 of 7




conspired with each other and with other persons known and unknown to the Grand Jury, to

knowingly and intentionally distribute and possess with intent to distribute a mixture and substance

containing a detectable amount of N-phenyl-N-[l-(2-phenylethyl)-4-piperidinyl] propanamide,

also known as fentanyl, a Schedule II controlled substance, in violation of Title 21, United States

Code, Section 841(a)(1).

       It is further alleged that the offense charged in Count One involved 40 grams or more of a

mixture and substance containing a detectable amount of N-phenyl-N-[l-(2-phenylethyl)-4-

piperidinyl] propanamide, also known as fentanyl, a Schedule II controlled substance.

Accordingly, Title 21, United States Code, Section 841(b)(l)(B)(vi) is applicable to this Count.

        It is further alleged that, with respect to Count One, 40 grams or more of a mixture and

substance containing a detectable amount ofN-phenyl-N-[l-(2-phenylethyl)-4-piperidinyl]

propanamide, also known as fentanyl, a Schedule II controlled substance, were reasonably

foreseeable by, and are attributable to, (1) MARIA YOVANNY SOTO-DIAZ-DEPEREZ, a/k/a

"Betty," (2) VALENTIN PUJOLS, and (3) KATHERINE OLIVARES-SOTO, a/k/a "Jessy."

Accordingly, Title 21, United States Code, Section 841(b)(l)(B)(vi) is applicable to defendants

(1) MARIA YOVANNY SOTO-DIAZ-DEPEREZ, a/k/a "Betty," (2) VALENTIN PUJOLS, and

(3) KATHERINE OLIVARES-SOTO, a/k/a "Jessy."

       All in violation of Title 21, United States Code, Section 846.
          Case 1:19-cr-10325-FDS Document 8 Filed 09/04/19 Page 3 of 7




                                           COUNT TWO
                     Distribution of and Possession with Intent to Distribute
                       40 Grams of More of Fentanyl; Aiding and Abetting
                     (21 U.S.C. §§ 841(a)(1) and (b)(l)(B)(vi); 18 U.S.C. § 2)

  The Grand Jury further charges:

       On or about December 19, 2018, in Peabody, in the District of Massachusetts, and

elsewhere, the defendants,

                      (1) MARIA YOVANNY SOTO-DIAZ-DEPEREZ, a/k/a "Betty," and
                      (2) VALENTIN PUJOLS,

did knowingly and intentionally distribute and possess with intent to distribute 40 grams or more

of a mixture and substance containing a detectable amount of N-phenyl-N-[l-(2-phenylethyl)-4-

piperidinyl] propanamide, also known as fentanyl, a Schedule 11 controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(l)(B)(vi), and

Title 18, United States Code, Section 2.
          Case 1:19-cr-10325-FDS Document 8 Filed 09/04/19 Page 4 of 7



                                           COUNT THREE
                     Distribution of and Possession with Intent to Distribute
                       40 Grams of More of Fentanyl; Aiding and Abetting
                     (21 U.S.C. §§ 841(a)(1) and (b)(l)(B)(vi); 18 U.S.C. § 2)

  The Grand Jury further charges:

       On or about January 17,2019, in Arlington, in the District ofMassachusetts, and elsewhere,

the defendants,

                      (1) MARIA YOVANNY SOTO-DIAZ-DEPEREZ, a/k/a "Betty," and
                      (2) KATHERINE OLIVARES-SOTO, a/k/a "Jessy,"

did knowingly and intentionally distribute and possess with intent to distribute 40 grams or more

of a mixture and substance containing a detectable amount of N-phenyl-N-[l-(2-phenylethyl)-4-

piperidinyl] propanamide, also known as fentanyl, a Schedule 11 controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(l)(B)(vi), and

Title 18, United States Code, Section 2.
          Case 1:19-cr-10325-FDS Document 8 Filed 09/04/19 Page 5 of 7



                                         COUNT FOUR
                     Distribution of and Possession with Intent to Distribute
                                 40 Grams of More of Fentanyl
                            (21 U.S.C. §§ 841(a)(1) and (b)(l)(B)(vi))

  The Grand Jury further charges:

       On or about February 14, 2019, in Arlington, in the District of Massachusetts, and

elsewhere, the defendant,

                      (1) MARIA YOVANNY SOTO-DIAZ-DEPEREZ, a/k/a "Betty,"

did knowingly and intentionally distribute and possess with intent to distribute 40 grams or more

of a mixture and substance containing a detectable amount of N-phenyl-N-[l-(2-phenylethyl)-4-

piperidinyl] propanamide, also known as fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(l)(B)(vi).
              Case 1:19-cr-10325-FDS Document 8 Filed 09/04/19 Page 6 of 7



                               DRUG FORFEITURE ALLEGATION
                                           (21 U.S.C. § 853)

         1.      Upon conviction of one or more of the offenses in violation of Title 21, United

 States Code, Sections 846 and 841, set forth in Counts One through Four of this Indictment, the

 defendants,

                 (1) MARIA YOVANNY SOTO-DIAZ-DEPEREZ, a/k/a "Betty,"
                 (2) VALENTIN PUJOLS, and
                 (3) KATHERINE OLIVARES-SOTO, a/k/a "Jessy,"

 shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any

 property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result

 of such offenses; and any property used, or intended to be used, in any manner or part, to

 commit, or to facilitate the commission of, such offenses.

        2.       If any of the property described in Paragraph 1, above, as being forfeitable

 pursuant to Title 21, United States Code, Section 853, as a result of any act or omission of the

 defendants ~


                 a. cannot be located upon the exercise of due diligence;

                 b. has been transferred or sold to, or deposited with, a third party;

                 c. has been placed beyond the jurisdiction of the Court;

                 d. has been substantially diminished in value; or

                 e. has been commingled with other property which cannot be divided without
                    difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendants up to the value of the property

described in Paragraph 1 above.

       All pursuant to Title 21, United States Code, Section 853.
                                                   6
          Case 1:19-cr-10325-FDS Document 8 Filed 09/04/19 Page 7 of 7




                                                     A TRUE BILL




Jy^ES E. ARNOLD
A^SI^ANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS



District of Massachusetts: September 4, 2019
Returned into the District Court by the Grand Jurors and filed.



                                                     DEPUTY CLERK
